Name: Commission Regulation (EC) No 573/97 of 26 March 1997 amending Regulation (EC) No 1382/96 opening and providing for the administration of an import tariff quota for frozen beef intended for processing
 Type: Regulation
 Subject Matter: tariff policy;  trade;  animal product;  food technology;  foodstuff
 Date Published: nan

 No L 85/62 ( ENl Official Journal of the European Communities 27 . 3 . 97 COMMISSION REGULATION (EC) No 573/97 of 26 March 1997 amending Regulation (EC) No 1382/96 opening and providing for the administration of an import tariff quota for frozen beef intended for processing HAS ADOPTED THIS REGULATION: Article 1 The following paragraph 2a is added to Article 1 of Regu ­ lation (EC) No 1382/96 : '2a. An additional quantity of 350 tonnes bone-in equivalent of frozen beef shall be added to the quan ­ tity referred to in paragraph 1 . It shall be allocated in accordance with Article 6.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations ('), and in particular Article 1 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1382/96 (2) provides for the opening of a tariff quota of 50 700 tonnes of frozen beef intended for processing from 1 July 1996 to 30 June 1997; whereas, following the conclusion of the GATT XXIV.6 negotiations on 1 January 1996, the quota should be increased by 350 tonnes not yet taken into account; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 146, 20. 6 . 1996, p. 1 . (2) OJ No L 179, 18 . 7. 1996, p. 12.